Citation Nr: 1617464	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-03 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic left ankle strain.

2.  Entitlement to an evaluation in excess of 20 percent for post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from June 1, 1988 to August 20, 1988, and served on active duty from November 1989 to July 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

During the period of the appeal, in a March 2014 rating decision, the RO granted a temporary total evaluation of 100 percent for the service-connected chronic left ankle strain from April 28, 2010, the original date of claim, to June 30, 2010.  A 10 percent disability rating was assigned thereafter.  Additionally, in a November 2014 rating decision, the RO increased the Veteran's service-connected post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 
2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head, to 20 percent, effective April 28, 2010, the original date of claim.

This case was previously before the Board in March 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The Veteran's chronic left ankle strain has been characterized by moderate limited motion.  The weight of the probative evidence is against a finding that his chronic left ankle strain was manifested by marked limited motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.

2.  The Veteran's post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head, has been characterized by a moderately severe foot injury.  The weight of the probative evidence is against a finding that his post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head, was manifested by a severe foot injury, malunion or nonunion of the tarsal or metatarsal bones, pes cavus, or flatfoot.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent rating for chronic left ankle strain have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5270-5274 (2015).

2.  The criteria for a disability rating in excess of 20 percent for post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, DCs 5276-5284 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).
The Veteran's increased rating claim for chronic left ankle strain arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in May and September 2010.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in December 2010 and supplemental statements of the case (SSOCs) in June 2014, November 2014, and December 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided a VA examination to evaluate his left ankle and foot in June 2014.  The Board notes that while the Veteran, in an August 2014 statement, wrote that the June 2014 examination was not thorough or complete, he listed no specific reasons or explanations for why this was the case.  The June 2014 examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the current nature, extent, severity, and states of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for increased ratings.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in March 2014.  The Board specifically instructed the RO to obtain all VA and private treatment records, schedule the Veteran for examinations to determine the current nature, extent, and severity of his left ankle and left foot disabilities, and to readjudicate the claims on appeal.  Subsequently, all outstanding records were obtained and associated with the claims folder and the Veteran was afforded an examination to address his increased ratings claims in June 2014.  The Board notes that while the VA examiner did not specifically address whether the limitation of motion of the Veteran's left ankle was "moderate" or "marked," as will be discussed below, the June 2014 examination report found that the range of motion of the Veteran's left ankle was normal with no functional loss or functional impairment.  Thereafter, the Veteran's claims were readjudicated in June, November, and December 2014 SSOCs.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned for chronic left ankle strain, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran asserts that his chronic left ankle strain warrants an initial rating in excess of the 10 percent currently assigned.  Based on the competent evidence below, the Board has determined that the preponderance of the evidence is against the claim and an increased rating is not warranted.

The Veteran's left ankle is currently rated 10 percent under DC 5271 for moderate limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2015).

Under DC 5270 for Ankylosis of the ankle, the minimum 20 percent rating is warranted for plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270 (2015).  A 30 percent rating is warranted for plantar flexion, between 30 degrees and 40 degrees, or dorsiflexion, between 0 degrees and 10 degrees.  Id.  The maximum 40 percent rating is warranted for plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  Id.

Under DC 5271 for limited motion of the ankle, the minimum 10 percent rating is warranted for moderate limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271 (2015).  The maximum 20 percent is warranted for marked limited motion of the ankle.  Id.

Under DC 5272 for ankylosis of the subastragalar or tarsal joint, the minimum 10 percent rating is warranted for ankylosis of the subastragalar or tarsal joint in good weight-bearing position.  The maximum 20 percent rating is warranted for ankylosis of the subastragalar or tarsal joint in poor weight-bearing positing.  38 C.F.R. § 4.71a, DC 5272 (2015).

Under DC 5273 for malunion of the os calcis or astragalus, the minimum 10 percent rating is warranted for a moderate deformity.  The maximum 20 percent rating is warranted for a marked deformity.  38 C.F.R. § 4.71a, DC 5273 (2015).

Under DC 5274, a 20 percent rating is warranted for astragalectomy.  38 C.F.R. § 4.71a, DC 5274 (2015).

In a May 2010 Compensation and Pension (C&P) examination report, the Veteran's right ankle showed no signs of edema, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  His left ankle had abnormal movement and guarding of movement.  It showed no signs of edema, instability, effusion, weakness, tenderness, redness, heat deformity, malalignment, and drainage.  The left ankle had no subluxation.  Neither ankle had deformity or ankylosis.  

Range of motion for the left ankle was dorsiflexion to 15 degrees with objective evidence of painful motion beginning at 15 degrees and plantar flexion to 30 degrees with objective evidence of painful motion beginning at 30 degrees.  Repetitive-use testing was possible with no additional degree of limitation.  The Veteran's left ankle was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

In a June 2014 C&P examination report, the Veteran was diagnosed with chronic sprain ankle active intermittently on the left side.  The Veteran reported ankle pain for five to six years.  He noted that his ankle often felt stiff and prolonged standing and walking aggravated the pain.  The Veteran reported that he used no pain killers for his ankle.  The Veteran reported flare-ups which impacted the function of his ankle but the examiner noted that the Veteran was not having a flare-up when interviewed for the examination.  

Range of motion results for the left ankle were plantar flexion to 45 degrees with no objective evidence of painful motion and plantar dorsiflexion to 20 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing and there was no additional limitation of range of motion or functional loss and/or functional impairment.  The Veteran had no localized tenderness or pain on palpation.  Muscle strength testing was normal and the Veteran had no laxity of his left ankle compared to his right.  The examiner noted that the Veteran had no ankylosis of his left ankle.  

The Veteran did not have, nor ever had, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the os calcis, astragalus, or had a astragalectomy.  He had never had a total ankle joint replacement or any other kind of ankle surgery.  The examiner noted that there were no other pertinent physical findings, complications, conditions, signs, and/or symptoms related to the Veteran's left ankle.  The Veteran used no assistive devices as a normal mode of locomotion and there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Diagnostic testing was performed with no abnormal findings or significant results.  The examiner noted that the Veteran's left ankle would not impact his ability to work.  The examiner remarked that the Veteran's chronic left ankle sprain was active intermittently and had a limited impact on function.  The examiner noted that the Veteran had no limitation of motion during the examination, although the Veteran reported stiffness during flare-ups.  
Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned initial 10 percent rating for chronic left ankle strain is appropriate and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2013); See Hart, supra.

The Veteran's disability picture most nearly approximates the criteria contemplated by the initial 10 percent rating assigned under DC 5271.  38 C.F.R. § 4.71a, DC 5271 (2015).  The May 2010 C&P examination report revealed that the Veteran had abnormal and guarding of movement.  At no point during the pendency of this appeal was the Veteran's chronic left ankle strain manifested by marked limited motion of the ankle.  In the June 2014 C&P examination report, the range of motion of the Veteran's left ankle was normal.  Id.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5271 (2015).

Based on this evidence, at no point during the pendency of the appeal did the Veteran qualify for a rating in excess of 10 percent under any diagnostic code.

DC 5270 is inapplicable because the Veteran does not have ankylosis of his left ankle.  38 C.F.R. § 4.71a, DC 5270 (2015).

DC 5272 is inapplicable because the Veteran does not have ankylosis of the subastragalar or tarsal joint.  38 C.F.R. § 4.71a, DC 5272 (2015).

DC 5273 is in applicable because the Veteran does not have malunion of os calcis or astragalus.  38 C.F.R. § 4.71a, DC 5273 (2015).    

DC 5274 is inapplicable because the Veteran did not have an astragalectomy.  38 C.F.R. § 4.71a, DC 5274 (2015). 

Ankylosis is defined as stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (noting that Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  The fact that the right ankle manifested range of motion, even if limited, is patent evidence of the absence of ankylosis.  See 38 C.F.R. § 4.71a, DC 5270 (2015).

Left Foot Disability

The Veteran asserts that his post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head, warrants a disability rating in excess of the 20 percent currently assigned.  Based on the competent evidence below, the Board has determined that the preponderance of the evidence is against the claim and an increased rating is not warranted.

The Veteran's left foot is currently rated 20 percent under DC 5284 for a moderately severe foot injury.  38 C.F.R. § 4.71a, DC 5284 (2015).
Under DC 5276 for acquired flatfoot, the minimum noncompensable rating is warranted for mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating is warranted for moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating is warranted for unilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is warranted for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating is warranted for unilateral acquired flatfoot pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  The maximum 50 percent rating is warranted for bilateral acquired flatfoot pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 (2015).

Under DC 5277 for bilateral weak foot, the 10 percent rating is warranted for a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation and weakness.  This DC should rate the underlying condition, minimum rating.  38 C.F.R. § 4.71a, DC 5277 (2015).

Under DC 5278 for acquired claw foot (pes cavus), the minimum noncompensable rating is warranted for slight acquired pes cavus.  A 10 percent rating is warranted for unilateral or bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.   A 20 percent rating is warranted for unilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 30 percent rating is warranted for unilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  The maximum 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, DC 5278 (2015).

Under DC 5279 for anterior metatarsalgia (Morton's disease) unilateral or bilateral, the only rating is 10 percent.  38 C.F.R. § 4.71a, DC 5279 (2015).

Under DC 5280 for unilateral hallux valgus, the minimum 10 percent rating is warranted for being operated with resection of metatarsal head or for being severe, if equivalent to amputation of great toe.  The maximum 20 percent rating is warranted for being operated with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280 (2015).

Under DC 5281 for severe unilateral hallux rigidus, the only rating is 10 percent.  The disability should be rated as severe hallux valgus and should not be combined with claw foot ratings.  38 C.F.R. § 4.71a, DC 5281 (2015).

Under DC 5282 for hammer toe, the minimum noncompensable rating is warranted for hammer toe of individual toes without claw foot.  The maximum 10 percent rating is warranted for hammer toe of all toes, unilateral and without claw foot.  38 C.F.R. § 4.71a, DC 5282 (2015).

Under DC 5283 for malunion or nonunion of the tarsal or metatarsal bones, the minimum 10 percent rating is warranted for moderate malunion or nonunion of the tarsal or metatarsal bones.  A 20 percent rating is warranted for moderately severe malunion or nonunion of the tarsal or metatarsal bones.  The maximum 30 percent rating is warranted for severe malunion or nonunion of the tarsal or metatarsal bones.  This DC notes that with actual loss of use of the foot, a 40 percent rating should be assigned.  38 C.F.R. § 4.71a, DC 5283 (2015).

Under DC 5284 for other foot injuries, the minimum 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries.  The maximum 30 percent rating is warranted for severe foot injuries.  This DC notes that with actual loss of the foot, a 40 percent rating should be assigned.  38 C.F.R. § 4.71a, DC 5284 (2015).

In a May 2010 C&P examination report, the Veteran reported a scar between the 2nd and 3rd left foot caused by his Morton's surgery in 1994.  He noted his symptoms were pain and skin breakdown related to his scar.  The Veteran reported that he had constant pain in his left foot that was burning, aching, sharp, sticking, and cramping.  He rated it as 4 out of ten.  The Veteran noted that his pain was exacerbated by physical activity and stress and that he could function with medication.  He reported that at rest, he had pain, stiffness, and swelling but no weakness or fatigue.  While standing or walking, the Veteran noted he had weakness, stiffness, swelling, and fatigue.  The Veteran described residuals of his Morton's surgery in 1994 as constant pain.  

The VA examiner noted that the Veteran's scar was located precisely on the left dorsal foot over the 3rd metatarsal.  The scar was linear and measured 3.0 cm by 
0.2 cm.  Upon examination, the scar was not painful and there was no skin breakdown.  The scar was superficial with no underlying tissue damage.  Inflammation and edema were absent and there was no keloid formation.  The examiner noted that the scar was not disfiguring and did not limit the Veteran's range of motion or function.

The VA examiner further noted that the Veteran's posture was within normal limits and his gait was unsteady as a result of his left foot.  Leg length from the anterior superior iliac spine to the medial malleolus was 89 cm on the right and 89 cm on the left.  Examination of the feet revealed no signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The examiner reported that the Veteran required no assistive devices for ambulation.

Examination of the right foot revealed no tenderness, painful motion, weakness, edema, heat redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  Examination of the left foot revealed painful motion and tenderness but no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surface of the left foot revealed slight tenderness.  Alignment of the Achilles tendon was normal on the left while the Veteran was non-weight bearing.  Pes planus and pes cavus were not present.  The Veteran had hammertoes on the left to include the 2-5th.  Morton's metatarsalgia was not present and there was no hallux valgus or hallus rigidus present.  The Veteran had limitations with standing and walking and was able to walk a quarter mile.  He did not require any type of support with his shoes.  

Non-weight bearing x-rays of the left foot were abnormal and results showed post-surgical changes with a retained screw in the head of the third metatarsal of the left foot.  X-rays also revealed multiple hammertoe deformities of the second through fifth digits with minimal diffuse osteoarthritis.

The Veteran was diagnosed with scar to left foot, status post-operative Morton's neuroma.  He was additionally diagnosed with post-operative Morton's neuroma, left foot, plantar fasciitis, hammertoe deformities 2nd-5th left toes, and diffuse osteoarthritis of the foot.

In a June 2014 C&P examination report, the Veteran was diagnosed with Morton's neuroma, metatarsalgia, and hammertoes of the left foot.  The Veteran reported constant left foot pain at a severity level of six out of ten.  He noted that he had difficulty standing longer than half an hour.  The Veteran reported that he worked as an operating room technician and that his foot pain interfered with his job because he was required to stand for long periods of time.

The Veteran reported pain at the bottom of the 3rd metatarsal of his left foot.  He reported flare-ups which impacted the function of his foot and noted that during a flare-up, he was unable to stand at all.  The Veteran reported functional loss or functional impairment in that he was unable to stand.  The examiner noted that the Veteran had Morton's neuroma and metatarsalgia of his left foot and hammer toes affecting his second through fifth toes.  The Veteran had foot surgery in 1994 and 2010 for the removal of Morton's neuroma and had residual signs or symptoms consisting of constant left foot pain exaggerated on standing.  

The examiner noted that there was physical pain during examination of the left foot and that the pain contributed to functional loss.  The Veteran's functional loss consisted of pain on movement, pain on weight-bearing, pain on non-weight-bearing, and disturbance of locomotion.  The Veteran had pain, weakness, fatigability, or incoordination that significantly limited his functional ability during flare-ups, or when his foot was repeatedly used over a period of time.  The Veteran described his functional loss as having to sit down after standing for 30 minutes or longer as his left foot started to hurt significantly.  The examiner noted that there was no other functional loss.  

The Veteran had no other pertinent physical findings, complications, conditions, signs, or symptoms related to his left foot.  He had a scar on his left foot but it was not painful, unstable, or had a total area equal to or greater than 39 square cm, or located on the head, face, or neck.  The Veteran's scar was located on the dorsal surface of his left foot and measured 4 cm by 0.5 cm.  He did not use any assistive device as a normal mode of locomotion.  The Veteran's left foot did not have functional impairment of such a degree that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were performed but there was no degenerative or traumatic arthritis documented.  There was a screw present in the head of the third metatarsal without evidence of loosening or other pathology.  

The examiner noted that there was no subjective or objective evidence to make a diagnosis of plantar fasciitis and that the condition seemed to have resolved.  February 2014 x-rays showed no evidence of diffuse osteoarthritis.

The Veteran's left foot disability would impact his ability to work.  The examiner noted that the Veteran had constant left foot pain and worked as an operating room technician.  The Veteran stated that his job required him to stand for prolonged periods of time.  He reported that his foot pain prevented him from assisting long surgical procedures exceeding an hour and that he did not get a chance to sit down when he needed to.  

In a November 2014 addendum opinion, a VA physician, after reviewing the claims file, including STRs, private medical treatment reports, and VA examination findings, opined that the Veteran's current left foot disability was moderately severe.  The physician opined that the Veteran's left foot disability interfered with his employment as an operating room technician.  The rationale was that based on the June 2014 C&P examination report, the Veteran reported constant left foot pain at a severity level of six out of ten, that the Veteran had difficulty standing for long periods of time, and that during a flare-up, the Veteran reported not being able to stand at all.  The physician noted a January 2014 letter from the Veteran's work supervisor who wrote that the Veteran needed to leave work early due to foot and back pain and requested to sit down during operating room cases due to his standing causing aggravation of his foot and back.  

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 20 percent rating for post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head, is appropriate and no higher rating is warranted at this time, to include 'staged' ratings.  38 C.F.R. § 4.7 (2015); See Hart, supra.

The Veteran's disability picture most nearly approximates the criteria contemplated by the 20 percent rating assigned under DC 5284.  38 C.F.R. § 4.71a, DC 5284 (2015).  The November 2014 Addendum opinion noted that the Veteran's left foot disability was moderately severe.  At no point during the pendency of this appeal was the Veteran's chronic left foot disability manifested by a severe foot injury or loss of his left foot.  Id.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2015) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5284 (2015).

Based on this evidence, at no point during the pendency of the appeal did the Veteran qualify for a rating in excess of 20 percent under any diagnostic code.

DC 5276 is inapplicable because the Veteran does not have flatfoot.  38 C.F.R. § 4.71a, DC 5276 (2015).

DC 5277 is inapplicable because the Veteran does not have a weak foot.  38 C.F.R. § 4.71a, DC 5277 (2015).

DC 5278 is in applicable because the Veteran does not have pes cavus.  38 C.F.R. § 4.71a, DC 5278 (2015).    

DC 5283 is inapplicable because the Veteran does not have malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.71a, DC 5283 (2015). 

The Board has not overlooked the lay statements or the Veteran's testimony with regard to the severity of his left ankle and foot conditions.  Lay persons are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that the reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that lay persons are competent of discerning the current nature, extent, and severity of the Veteran's left ankle and foot disabilities, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2015); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the May 2010 and June 2014 C&P examination reports, as well as the November 2014 opinion, have been accorded greater probative weight and weigh heavily against the lay statements of severity.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected left ankle and foot disabilities.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's left ankle and foot symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability pictures represented by the initial 10 percent rating assigned for his service-connected chronic left ankle strain and the 20 percent rating assigned for his service-connected post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head.  See 38 C.F.R. § 4.71a, DCs 5271, 8284 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from left ankle and foot disabilities with the pertinent schedular criteria does not show that his service-connected chronic left ankle strain and post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head, present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's chronic left ankle strain and post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head.  Based on these threshold findings, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, while the Veteran has asserted that his service-connected disabilities impact his ability to perform his current job, the Veteran is still employed and he has submitted no evidence as to the functional impact his disabilities have on his job.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for chronic left ankle strain is denied.

Entitlement to an evaluation in excess of 20 percent for post-operative Morton's neuroma, left foot, with scar, plantar fasciitis, hammer toe deformities 2nd-5th left toes and diffuse osteoarthritis and stress fracture, left 2nd metatarsal head, is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


